SCHEDULE 13D (Rule 13d-101) SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 Petrosearch Energy Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 71675Y100 (CUSIP Number) David Collins 675 Bering Drive, Suite 200, Houston, TX 77057 713-961-9337 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 1, 20071 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Under Rule 13d-3(d)(1)(i) promulgated by the Securities and Exchange Commission pursuant to Section 13 of the Act, a person is deemed to be the beneficial owner of a security if he has the right to acquire beneficial ownership of that security within 60 days.The 8% Secured Convertible Note (the “Note”) purchased under the Note and Warrant Purchase Agreement entered into by and among the Issuer and RCH Petro Investors, LP dated as of February 1, 2007 (the “Note & Warrant Purchase Agreement”), became convertible into 10 million shares of the Issuer’s common stock onNovember 1, 2007.The warrant to purchase 5 million shares of the Issuer’s common stock granted under the Note & Warrant Purchase Agreement (the “Warrant”) is exercisable on February 7, 2008.Therefore, on September 1, 2007, the Reporting Persons (as defined in Item 1) became the beneficial owners of 10 million shares, and on December 7, 2007, of an additional 5 million shares. CUSIP No. 71675Y100 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Robert J. Raymond 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO, PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER 250,000* NUMBER OF 8 SHARED VOTING POWER SHARES BENEFICIALLY 15,637,548* OWNED BY 9 SOLE DISPOSITIVE POWER EACH REPORTING 250,000* PERSON 10 SHARED DISPOSITIVE POWER WITH 15,637,548* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,887,548* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 Approximately 28.9%* 14 TYPE OF REPORTING PERSON IN 2 *Based on RCH Petro Investors, LP’s right to convert the principal of the Note purchased under the Note & Warrant Purchase Agreement into 10 million shares of common stock on November 1, 2007, its right to purchase 5 million shares of common stock on February 7, 2008 under the Warrant, the issuance of 83,986, 157,407, 177,083 and 219,072 shares of common stock as in kind payments of quarterly accrued interest on April 1, 2007, July 1, 2007, October 1, 2007, and January 3, 2008, respectively, in accordance with the terms of the Note, the purchase by Mr. Raymond in his individual capacity of 250,000 shares of the Issuer’s common stock prior to September 1, 2007, and 39,556,789 shares of common stock outstanding as of September30, 2007, as reported in Issuer’s Quarterly Report on Form10-Q for the quarter ended September30, 2007.For the purpose of calculating the percentage beneficial ownership approximated in Row 11, the October 1, 2007 and January 3, 2008 issuances, as well as the 15,000,000 shares underlying the Note and Warrant, were added to the 39,556,789 shares of common stock outstanding as of September30, 2007, amounting to a total of 54,952,944 shares. 3 CUSIP No. 71675Y100 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON RR Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 8 SHARED VOTING POWER SHARES BENEFICIALLY 15,637,548* OWNED BY 9 SOLE DISPOSITIVE POWER EACH REPORTING PERSON 10 SHARED DISPOSITIVE POWER WITH 15,637,548* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,637,548* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 Approximately 28.5%* 14 TYPE OF REPORTING PERSON OO 4 *Based on RCH Petro Investors, LP’s right to convert the principal of the Note purchased under the Note & Warrant Purchase Agreement into 10 million shares of common stock on November 1, 2007, its right to purchase 5 million shares of common stock on February 7, 2008 under the Warrant, the issuance of 83,986, 157,407, 177,083 and 219,072 shares of common stock as in kind payments of quarterly accrued interest on April 1, 2007, July 1, 2007, October 1, 2007, and January 3, 2008, respectively, in accordance with the terms of the Note, and 39,556,789 shares of common stock outstanding as of September30, 2007, as reported in Issuer’s Quarterly Report on Form10-Q for the quarter ended September30, 2007.For the purpose of calculating the percentage beneficial ownership approximated in Row 11, the October 1, 2007 and January 3, 2008 issuances, as well as the 15,000,000 shares underlying the Note and Warrant, were added to the 39,556,789 shares of common stock outstanding as of September30, 2007, amounting to a total of 54,952,944 shares. 5 CUSIP No. 71675Y100 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON RCH Petro Investors GP, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 8 SHARED VOTING POWER SHARES BENEFICIALLY 15,637,548* OWNED BY 9 SOLE DISPOSITIVE POWER EACH REPORTING PERSON 10 SHARED DISPOSITIVE POWER WITH 15,637,548* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,637,548* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 Approximately 28.5%* 14 TYPE OF REPORTING PERSON PN 6 *Based on RCH Petro Investors, LP’s right to convert the principal of the Note purchased under the Note & Warrant Purchase Agreement into 10 million shares of common stock on November 1, 2007, its right to purchase 5 million shares of common stock on February 7, 2008 under the Warrant, the issuance of 83,986, 157,407, 177,083 and 219,072 shares of common stock as in kind payments of quarterly accrued interest on April 1, 2007, July 1, 2007, October 1, 2007, and January 3, 2008, respectively, in accordance with the terms of the Note, and 39,556,789 shares of common stock outstanding as of September30, 2007, as reported in Issuer’s Quarterly Report on Form10-Q for the quarter ended September30, 2007.For the purpose of calculating the percentage beneficial ownership approximated in Row 11, the October 1, 2007 and January 3, 2008 issuances, as well as the 15,000,000 shares underlying the Note and Warrant, were added to the 39,556,789 shares of common stock outstanding as of September30, 2007, amounting to a total of 54,952,944 shares. 7 CUSIP No. 71675Y100 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON RCH Petro Investors, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 8 SHARED VOTING POWER SHARES BENEFICIALLY 15,637,548* OWNED BY 9 SOLE DISPOSITIVE POWER EACH REPORTING PERSON 10 SHARED DISPOSITIVE POWER WITH 15,637,548* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,637,548* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 Approximately 28.5%* 14 TYPE OF REPORTING PERSON PN 8 *Based on RCH Petro Investors, LP’s right to convert the principal of the Note purchased under the Note & Warrant Purchase Agreement into 10 million shares of common stock on November 1, 2007, its right to purchase 5 million shares of common stock on February 7, 2008 under the Warrant, the issuance of 83,986, 157,407, 177,083 and 219,072 shares of common stock as in kind payments of quarterly accrued interest on April 1, 2007, July 1, 2007, October 1, 2007, and January 3, 2008, respectively, in accordance with the terms of the Note, and 39,556,789 shares of common stock outstanding as of September30, 2007, as reported in Issuer’s Quarterly Report on Form10-Q for the quarter ended September30, 2007.For the purpose of calculating the percentage beneficial ownership approximated in Row 11, the October 1, 2007 and January 3, 2008 issuances, as well as the 15,000,000 shares underlying the Note and Warrant, were added to the 39,556,789 shares of common stock outstanding as of September30, 2007, amounting to a total of 54,952,944 shares. 9 Item 1. Security and Issuer This statement on Schedule 13D (“Schedule 13D”) relates to the shares of common stock, par value $0.01 per share (the “Shares”), of Petrosearch Energy Corporation, a Nevada corporation (the “Issuer”), whose principal executive offices are located at 675 Bering Drive, Suite 200, Houston, TX77057. Item 2. Identity and Background (a)-(c) This Schedule 13D is filed jointly by each of the following persons pursuant to Rule 13d-1(k) promulgated by the Securities and Exchange Commission pursuant to Section 13 of the Act: (i) Robert J. Raymond Robert J. Raymond’s principal business is to be the sole member of RR Advisors. (i) RR Advisors, LLC, a Delaware limited liability company (“RR Advisors”) RR Advisors is an investment advisor registered with the Texas State Securities Board, whose principal business is to act as the general partner and direct the investment activities of certain limited partnerships and serve the limited partners of said limited partnerships, including institutional, corporate, government and high-net worth clients. (iii) RCH Petro Investors GP, LP, a Delaware limited partnership (“RCH Petro GP”) RCH Petro GP was formed to act as the general partner of RCH Petro and owns a 0.1% interest in RCH Petro. (iv) RCH Petro Investors, LP, a Delaware limited partnership (“RCH Petro”) RCH Petro was formed to enter into the Note & Warrant Purchase Agreement with the Issuer and to hold the Note and the Warrant. Each of Robert J. Raymond, RR Advisors and RCH Petro GP and RCH Petro are together referred to as the “Reporting Persons.”The business address of each of the Reporting Persons is 200 Crescent Court, Suite 1060, Dallas, Texas 75201. (d)
